Citation Nr: 0020377	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-03 467A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
March 9, 1998 Board of Veterans' Appeals (Board) decision 
that denied a schedular rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Moving Party Represented by:  Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in June 1999, 
seeking the Board's review of a March 9, 1998 Board decision 
denying an increased evaluation for post-traumatic stress 
disorder to determine whether that decision involved CUE.

2.  The Board received notice on July 14, 2000 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a March 9, 1998 Board decision denying an 
increased evaluation for post-traumatic stress disorder to 
determine whether that decision involved CUE should be 
dismissed.  38 C.F.R. § 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn by notice on July 
14, 2000 from the moving party's attorney, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.


		
	BRUCE KANNEE
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



